t c memo united_states tax_court laura l brooks petitioner v commissioner of internal revenue respondent docket no filed date laura l brooks pro_se stephen r takeuchi and michael pesavento for respondent memorandum findings_of_fact and opinion foley judge by notice_of_deficiency dated date respondent determined a dollar_figure deficiency relating to petitioner’s tax_year the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability pursuant to sec_6015 c or f petitioner does not otherwise contest respondent’s deficiency determination findings_of_fact petitioner and ronald tice were married from to petitioner was responsible for the household finances during their marriage mr tice was verbally abusive towards petitioner and on several occasions including one in petitioner obtained a protective_order against mr tice during petitioner was a medical assistant for dr william fleming and mr tice performed services for prestige home centers inc prestige kelly services inc kelly and t d i inc tdi in mr tice began driving rental trucks from florida to other states eg new york and michigan for tdi and informed petitioner of his pay rate of cents per mile mr tice was away from home weeks each month he worked for tdi and would inform petitioner of his whereabouts en route or when he arrived at his destination petitioner was aware of the approximate amount of mr tice’s weekly income from tdi petitioner believed mr tice’s truck driving required him to spend too much time away from home in response mr tice promised that he would stop working for tdi despite mr tice’ sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue driving for tdi for or months in at the time their joint federal_income_tax return the joint_return was filed petitioner knew only that he worked at least months for tdi during that year in petitioner and mr tice began experiencing serious marital difficulties on date petitioner prepared the joint_return and attached forms w-2 wage and tax statement from prestige and kelly when petitioner asked mr tice for a form_w-2 from tdi mr tice told her that he would take care of it a form_1099 was not sent to petitioner’s residence and the joint_return did not include compensation tdi paid to mr tice in respondent notified petitioner of proposed changes to the joint_return relating to mr tice’s compensation from tdi ie dollar_figure and a resulting disallowance of the claimed earned_income_tax_credit ie dollar_figure petitioner subsequently filed a form_8857 request for innocent spouse relief in which she contended that at the time the return was filed she was not aware that mr tice had self-employment_income from tdi by letter dated date respondent notified mr tice of petitioner’s contention that she should be relieved from joint_and_several_liability pursuant to sec_6015 sec_6015 relief in his response dated date mr tice contended that petitioner was not entitled to sec_6015 relief on date respondent determined petitioner was not entitled to sec_6015 relief because she had actual knowledge of the income that caused the understatement_of_tax and it would not be inequitable to hold petitioner liable for the tax by notice dated date respondent informed petitioner of his determination on date petitioner while residing in silver springs florida filed her petition with this court in which she contends that she is entitled to sec_6015 relief on date respondent gave notice of petitioner’s contention to mr tice opinion respondent contends that petitioner is not entitled to sec_6015 relief because she knew the nature of mr tice’s work with tdi the amount he was paid and that such compensation was not reported on their joint_return respondent contends that but for the omission_of_income relating to tdi petitioner and mr tice would not have qualified for a dollar_figure earned_income_credit generally taxpayers filing joint federal_income_tax returns are jointly and severally liable for all taxes due sec_6013 in limited situations however taxpayers may be relieved of joint liability sec_6015 petitioner is not entitled to relief pursuant to sec_6015 or c if she had actual knowledge of the item giving rise to the omitted income e g 118_tc_106 115_tc_183 affd 282_f3d_326 5th cir see also 114_tc_333 sec_1_6015-3 d income_tax regs petitioner who prepared and filed the joint_return omitted mr tice’s income relating to tdi she knew mr tice’s compensation rate during the period he worked for tdi thus petitioner had actual knowledge of percent of the item_of_income giving rise to the deficiency see sec_1_6015-3 example ii income_tax regs accordingly pursuant to sec_6015 and c petitioner is not relieved of liability for the tax_deficiency attributable to percent of the omitted income pursuant to sec_6015 respondent is granted discretion to award relief from joint_and_several_liability where such relief is otherwise unavailable pursuant to sec_6015 or c if the facts and circumstances indicate that it would be inequitable to hold the spouse seeking relief liable for the deficiency we conclude that it would not be inequitable to hold petitioner liable for the remaining portion of the deficiency ie the portion attributable to percent of the omitted income she knew of percent of the omitted income and failed to establish economic hardship or that mr tice had the legal_obligation to pay the additional tax_liability see revproc_2000_15 2000_1_cb_447 in addition petitioner did not establish that she had not benefited from the tdi income or the earned_income_credit refund accordingly respondent’s denial of relief pursuant to sec_6015 was not an abuse_of_discretion see 114_tc_276 to reflect the foregoing decision will be entered under rule
